U.S. v. Fuller



IN THE CASE OF
UNITED STATES, Appellee
v.
Paul J. FULLER, Sergeant
U.S. Army, Appellant
 
No. 00-0095
Crim. App. No. 9701004
 
United States Court of Appeals for the Armed
Forces
Argued May 2, 2000
Decided September 11, 2000
EFFRON, J., delivered the opinion of the
Court, in which CRAWFORD, C.J., GIERKE, J., and COX, S.J., joined. SULLIVAN,
J., filed a concurring opinion.
Counsel
For Appellant: Captain Jimmonique R. Simpson
(argued); Colonel Adele H. Odegard, Major Kirsten V.C. Brunson,
and Major Jonathan F. Potter (on brief); Major Scott R. Morris.
For Appellee: Captain Arthur L. Rabin
(argued); Colonel Russell S. Estey, Lieutenant Colonel Eugene
R. Milhizer, and Major Patricia A. Ham (on brief); Captain
Kelly D. Haywood.
Military Judges: Peter E. Brownback III and
Frederick Kennedy III
 


This opinion
is subject to editorial correction before publication.


Judge EFFRON delivered the opinion of
the Court.
A general court-martial composed of
officer and enlisted members convicted appellant, contrary to his pleas,
of cruelty and maltreatment (3 specifications), rape, sodomy (3 specifications),
indecent assault, unlawful entry, fraternization, and kidnapping, in violation
of Articles 93, 120, 125, and 134, Uniform Code of Military Justice (UCMJ),
10 USC §§ 893, 920, 925, and 934, respectively. He was sentenced
to a dishonorable discharge, confinement for 5 years, total forfeitures,
and reduction to the grade of E-1. The convening authority approved the
sentence as adjudged, and the Court of Criminal Appeals affirmed in an
unpublished opinion.
On appellants petition, we granted
review of the following issue:



WHETHER THE EVIDENCE IS LEGALLY SUFFICIENT
TO SUSTAIN A CONVICTION FOR CRUELTY AND MALTREATMENT OF PFC M (SPECIFICATION
1 OF CHARGE II) WHERE PFC M TESTIFIED AND PROVIDED SWORN STATEMENTS THAT
SHE VOLUNTARILY DRANK ALCOHOLIC BEVERAGES AND ENGAGED IN SEX WITH APPELLANT.



For the reasons set forth below, we find
that the evidence is not legally sufficient to sustain appellants conviction
for cruelty and maltreatment, but is sufficient to sustain a finding of
guilty for a lesser-included offense under the general article.

I. BACKGROUND
At the time of the offenses, appellant
and Sergeant First Class (SFC) Davis were members of the Inprocessing Training
Center (ITC) at Darmstadt, Germany. As cadre members at the ITC, their
mission was to assist soldiers and families transition into Europe. Soldiers
would inprocess for approximately 2 to 3 weeks. While at the ITC, soldiers
would engage in orientation activities such as German language training,
driving training, and unit inprocessing. On December 8, 1996, Private First
Class (PFC) M reported to the ITC, where appellant and SFC Davis were her
platoon sergeants.
On December 27, 1996, PFC M and Private
(PVT) I, another soldier at the ITC, celebrated PVT Is birthday with friends
at the barracks. With the exception of PFC M, everyone drank shots of liquor.
At some point that afternoon, appellant called the barracks looking for
SFC Davis. While speaking with PFC M, appellant asked what she and her
friends were doing that evening. PFC M told appellant that they planned
to go to the Rainbow Club that was located on base. Appellant asked if
he and SFC Davis could join them at the club, and PFC M told him that they
could do whatever they wanted.
At approximately 9:30 that evening,
PFC M and PVT I and their friends went to the Rainbow Club. While there,
PFC M drank four or five mixed drinks, consisting of whiskey and cola.
At the club, appellant and SFC Davis approached PFC M and asked if she
and PVT I wanted to go to an off-base club to further celebrate PVT Is
birthday. PFC M told appellant that she would have to ask PVT I if she
was interested. PVT I and PFC M went to the bathroom to secretly discuss
whether they wanted to go to an off-base club with appellant and SFC Davis.
Once they both had agreed, PFC M told appellant that they would like to
go to the other club with him and SFC Davis. PFC M then "decided that [they]
needed to make up something so that it didnt look so obvious to the other
ITC people there that [they] were leaving. So [she] made up a story that
[she and PVT I] were going to the barracks to call [PVT Is] mom because
it was her birthday and she wanted to speak with her." PFC M made up the
story "[s]o that it wouldnt look like [she and PVT I] were going out with
members of [their] cadre."
In order to ensure that no one saw
them leave together, appellant suggested that PFC M and PVT I leave the
club before he and SFC Davis and wait for them at his car. PFC M and PVT
I agreed and waited outside, in the cold, at appellants car. After approximately
20 minutes, appellant came outside and let them into his car, but then
he returned inside the club to find SFC Davis.
When appellant and SFC Davis finally
returned to the car, they all drove off-base together. While driving, appellant
and SFC Davis discussed the possibility that other cadre members might
be at the other club. To avoid getting caught with two privates, they suggested
that they go drink at appellants off-base apartment. PFC M testified that
she and PVT I agreed to go back to appellants apartment. On the way, they
stopped at a gas station so that SFC Davis could buy a few bottles of liquor.
While he was in the gas station, PFC M moved up to the front seat to sit
next to appellant. When SFC Davis returned, he sat in the back seat with
PVT I.
When they arrived at appellants apartment,
SFC Davis poured everyone a tequila shot to toast PVT Is birthday. Since
the tequila was poured into regular glasses rather than shot glasses, each
shot contained double the amount of tequila. Soon after they arrived, appellant
left the room. While he was gone, PFC M and PVT I had approximately four
to six of these double shots of tequila. PFC M testified that she "drank
on [her] own that night" and that "nobody forced [her] to drink."
After drinking the tequila, SFC Davis
asked PVT I to slow dance. While they were dancing, they started to take
off each others clothes. PFC M sat on the couch and was not "paying too
much attention to them." By the time appellant returned to the room, SFC
Davis and PVT I were already on the bed having sexual intercourse. Appellant
and PFC M drank some shots of brandy, and soon thereafter they began kissing,
got undressed, and started to have sexual intercourse. After a few minutes,
appellant told SFC Davis, "Youve gotta get some of this." Appellant then
moved away from PFC M, and SFC Davis started having sex with her. At the
same time, PFC M looked over at PVT I and saw appellant having sexual intercourse
with her.
PFC M testified that she did not resist
having sex with appellant or SFC Davis. She testified that at the time,
she thought to herself, "`[W]ow, and . . .`oh my gosh, I cant believe
Im having sex with him too." PFC M believes she blacked out for a few
minutes because she does not recall when SFC Davis stopped having sexual
intercourse with her, but she and appellant had sexual intercourse again.
She testified that she did not move because she was very embarrassed.
Appellant then asked her if she had
ever had anal intercourse. At trial, PFC M testified that she did not recall
what she said to appellant, but she remembered that the anal sex hurt.
She twisted away and rolled over on her back and they had vaginal intercourse
again. At trial, PFC M testified that on the night of December 27, she
had "willingly engaged in sex with [appellant]" and that "he had [her]
permission." She did not say "no," nor did she attempt to stop the sexual
activities. PFC M testified that although she did not actually want to
have sexual intercourse with appellant or SFC Davis, she did not indicate
that to either of them.
The following morning, PFC M told appellant
that she and PVT I wanted to go back to the barracks. On the way back to
base, the four of them joked in the car and stopped to eat lunch together.
PFC M testified that neither she nor PVT I were upset that morning. PFC
M testified that after she got home, she did not tell anyone about what
had occurred. She tried to forget about the evening because she was not
proud of herself.
PFC M did not see appellant again until
approximately 11:00 p.m. on February 5, 1997, when she awoke to him knocking
at her door. Appellant asked her to come outside so that he could speak
with her. PFC M got dressed, went downstairs, and got into appellants
car. SFC Davis was on the passenger side of the front seat. After PFC M
got into the car, appellant drove to a nearby parking lot and parked the
car.
SFC Davis told PFC M that he had just
been interviewed by a Criminal Investigation Division (CID) agent regarding
allegations made by several female soldiers against him, and he asked her
if she knew anything about it. When she told him she did not know about
the allegations, appellant told PFC M not to say anything to CID and that
they "needed to get a story together, so it would [look] like [they] were
all telling the truth." SFC Davis told PFC M what to say to the CID agents.
PFC M agreed to tell CID what he told her because she "didnt know if they
would let [her] out of the vehicle." She testified that she just wanted
to get out of appellants vehicle and go home.
Appellant subsequently was charged
with and convicted of several offenses, including maltreatment of PFC M
for "having sexual relations with her after she became extremely intoxicated
and sexually harassing her in that he made a deliberate offensive comment
of a sexual nature." 1
Appellant challenges the legal sufficiency
of this conviction. His convictions for rape, sodomy, unlawful entry, and
fraternization are not at issue in this appeal.

II. DISCUSSION
In considering whether the evidence is legally
sufficient to sustain appellants maltreatment conviction, we must "view[]
the evidence in the light most favorable to the prosecution" and determine
whether "any rational trier of fact could have found the essential
elements of [maltreatment] beyond a reasonable doubt." Jackson v. Virginia,
443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979).
The elements of cruelty and maltreatment are
"(1) that a certain person was subject to the orders of the accused; and
(2) that the accused was cruel toward, or oppressed, or maltreated that
person." Para. 17b, Part IV, Manual for Courts-Martial, United States (1995
ed.).2 Paragraph 17(c)(2)
explains that

the cruelty, oppression, or maltreatment,
although not necessarily physical, must be measured by an objective standard.
Assault, improper punishment, and sexual harassment may constitute this
offense. Sexual harassment includes influencing, offering to influence,
or threatening the career, pay, or job of another person in exchange for
sexual favors, and deliberate or repeated offensive comments or gestures
of a sexual nature.

Appellants conviction for maltreatment was based
primarily on evidence of consensual sexual relations between appellant
and PFC M, a female soldier in his inprocessing unit. "Art. 93, UCMJ, however,
is not a strict liability offense punishing all improper relationships
between superior and subordinates." See United States v. Johnson,
45 M.J. 543, 544 (Army Ct.Crim.App.), pet. denied, 48 M.J. 345
(1997). Although appellants actions clearly would support a conviction
for violating the Armys prohibition against improper relationships between
superiors and subordinates,3
that alone does not support a conviction for the offense of maltreatment.
The evidence demonstrates that PFC M was a
willing participant in the sexual relations she had with appellant. From
the outset, PFC M wanted to leave the club with appellant. It was PFC Ms
idea to lie to the other members of the ITC so that no one would know that
she and PVT I were leaving with appellant and SFC Davis. PFC M also agreed
to stand in the cold at appellants car for approximately 20 minutes, while
appellant remained in the club.
Once in the car, PFC M specifically agreed
to go back to appellants off-base apartment rather than the off-base club.
She also purposely moved up to the front seat to sit beside appellant when
SFC Davis went inside the gas station to buy liquor. When they arrived
at appellants room, PFC M drank approximately five or six double shots
of tequila of her own volition. She testified that appellant was not in
the room when she consumed the alcohol.
When SFC Davis and PVT I started undressing
in front of her, PFC M did not leave the room. By the time appellant returned,
SFC Davis and PVT I already were having sexual intercourse on the bed.
Once appellant returned, PFC M testified that she and appellant drank more
shots, started kissing, and got undressed. She admitted that she had consensual
sex with appellant.
Although she testified that at times she felt
embarrassed, she never indicated that appellants rank influenced her decision
to consent to sexual intercourse with him. There is no evidence that appellant
used or threatened to use his position as a cadre member to coerce PFC
M into having sexual intercourse with him. In fact, during her testimony
PFC M did not indicate that she felt intimidated by appellant due to his
position as her platoon sergeant or that he influenced or threatened to
influence PFC Ms career in exchange for sexual favors.
We are sensitive to the fact that appellant
was a superior noncommissioned officer, and PFC Ms platoon sergeant, and
that such a relationship can create a "unique situation of dominance and
control." See United States v. Johnson, No. 99-0556, ___MJ(7)
(2000), citing United States v. Clark, 35 M.J. 432, 436 (CMA 1992).
Based upon the record in this case, however, there is no indication that
PFC M felt unable to resist appellants actions. She testified that she
did not feel threatened by appellant the entire evening. Since PFC M was
an ITC member for only a few weeks while transitioning into Europe, there
was no evidence that the inherently coercive nature of a typical training
environment was present here or a factor in PFC Ms decision to enter into
a consensual sexual relationship with appellant.
With regard to her drinking, the record does
not establish that PFC M showed any visible signs of intoxication. She
testified that before arriving at appellants apartment, she and PVT I
were carrying on conversations, were walking on their own, and were "acting
normal." Although PFC M testified that she consumed several shots of tequila
after she arrived at appellants apartment, he was not present during that
time. In response to one question from a member, PFC M indicated that she
thought appellant and SFC Davis had abused their position with her and
PVT I because they "were there and [they] were drunk." This statement alone
does not support a conviction for maltreatment. The Government failed to
present evidence that appellant knew PFC M was "extremely intoxicated"
when they had sexual intercourse or that by having sexual intercourse with
her he committed maltreatment. Accordingly, we find the evidence legally
insufficient in this respect. See Jackson v. Virginia, supra.
With regard to the sexual harassment allegation,
we conclude that appellants comment to SFC Davis did not constitute maltreatment.
Although sexual harassment can constitute maltreatment, see para.
17c(2), Manual, supra, appellants comment to SFC Davis, in this
context, does not support a finding of maltreatment by sexual harassment.
PFC M did not indicate that the comment offended or harassed her. Instead,
she testified that after appellant made the comment and SFC Davis started
to have sexual intercourse with her, she thought to herself, "`[W]ow and
. . . oh my gosh, I cant believe I am having sex with him too." The Government
presented evidence that this comment embarrassed PFC M, but embarrassment
does not support a finding of maltreatment by sexual harassment. In other
contexts, a comment of this nature might well support a finding of maltreatment.
However, considering the facts and circumstances surrounding the making
of appellants comment, we conclude that the evidence is legally insufficient
to support a maltreatment conviction for that comment.
Our holding that the evidence is legally insufficient
to support a conviction for maltreatment does not end the analysis. This
is because the evidence establishes that appellants conduct constitutes
a lesser-included offense under Article 134, UCMJ, 10 USC § 934. See
United States v. Sapp, 53 M.J. 90 (2000)(the lesser-included offense
of a simple disorder affirmed when the record did not support a finding
of guilty for the greater offense); see also United States
v. Augustine, 53 M.J. 95 (2000); Art. 59(b), UCMJ, 10 USC § 859
(b) ("Any reviewing authority with the power to approve or affirm a finding
of guilty may approve or affirm, instead, so much of the finding as includes
a lesser-included offense.").
Conduct is punishable under Article 134 if
it is prejudicial to good order and discipline in the armed forces or is
of a nature to bring discredit upon the armed forces. We have no doubt
that appellants conduct, including sexual relations with PFC M and encouragement
to SFC Davis to have sexual intercourse with her, was prejudicial to good
order and discipline or service discrediting. See United States
v. Tollinchi, No. 99-0965, ___MJ___ (2000) (sexual intercourse is "discrediting"
when participants know a third person is present). We note that appellant
was clearly on notice of this lesser-included offense because every enumerated
offense under the UCMJ is per se prejudicial to good order
and discipline or service-discrediting. See United States v.
Foster, 40 M.J. 140, 143 (CMA 1994).
In light of the remaining offenses and the
evidence in this case, we are convinced beyond a reasonable doubt that
the error with respect to the dismissed offense was not prejudicial as
to the sentence and we affirm.

III. CONCLUSION
The decision of the United States Army Court
of Criminal Appeals is reversed as to the greater offense of maltreatment
under specification 1 of Charge II, but affirmed as to the lesser-included
offense of a simple disorder under Article 134 and in all other respects.
FOOTNOTES:
1 Appellant
was convicted of this specification by exceptions and substitutions made
by both the military judge and the members.
2
This provision is unchanged in the current version of the Manual.
3
The Armys most recent fraternization regulation punitively prohibits a
wide range of inappropriate relationships between superiors and subordinates.
See
AR 600-20, para. 4.14 (15 Aug 1999).


SULLIVAN, Judge (concurring):
Appellant was found guilty of the following
offense, in violation of Article 93, Uniform Code of Military Justice,
10 USC § 893.



CHARGE II: VIOLATION OF THE UCMJ, ARTICLE
93
SPECIFICATON I: In that SGT Paul Fuller, U.S.
Army, at Babenhausen, Germany, on or about 28 December 1996, was cruel
toward, and did oppress and maltreat PFC [M], a person subject to his orders,
[by] having sexual relations with her after she became extremely
intoxicated and sexually harassing her in that he made deliberate
or repeated offensive comments of a sexual nature.



(R. 699, App. Ex. XXXIII).
The question before us is not whether this
specification as noted above fails to state a criminal offense. See
RCM 907(b)(1)(B) and 307(c)(3), Manual for Courts-Martial, United States
(1995 ed.). It does. See para. 17c (2), Part IV, Manual, supra
(assault, improper punishment, and sexual harassment may constitute this
offense). The question before us is whether there was sufficient evidence
admitted at appellants court-martial for a reasonable factfinder to find
beyond a reasonable doubt that the charged offense as alleged occurred.
See
Jackson v. Virginia, 443 U.S. 307 (1979).
I agree that there was no evidence presented
in this case that appellant "sexually harassed" the alleged victim, a junior
enlisted person. See para. 17c (2), supra ("sexual harassment
includes influencing, offering to influence, or threatening the career,
pay, or job of another person in exchange for sexual favors, and deliberate
or repeated offensive comments or gestures of a sexual nature.")
(emphasis added). The absence of evidence of coercion on the basis of rank
removes this case from the scope of Article 93, UCMJ, 10 USC § 893.
This record shows only consensual sex between a noncommissioned officer
and a private who were both extremely intoxicated.


Home
Page  |  Opinions
& Digest  |  Daily
Journal  |  Scheduled
Hearings